DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/23/2020 has been entered. Claims 1-20 are pending, of which claims 1, 4, 11 and 14 are currently amended. No new matter has been added.
In view of the amendment, the previous rejections under 35 USC 103 are withdrawn, however the pending claims are now rejected on new grounds under 35 USC 103.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The pending apparatus claims include a variety of functional limitations. All functional limitations have been fully considered, but have been given weight only to the extent that they limit the structure of the claimed fuel cell system. Note that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0027678 A1 (Nuessle) in view of US 2007/0231628 A1 (Lyle) and further in view of US 2007/0281201 A1 (Sederquist).

    PNG
    media_image1.png
    436
    775
    media_image1.png
    Greyscale


Nuessle does not teach a flow restrictor. Lyle however teaches a fuel cell system ventilation scheme that allows control of the temperature of the internal cabinet and purge of combustible vapors from the cabinet [0008], [0009], wherein purge air is drawn through inlets 19, 21, 23 into a purge manifold 9 (ventilation line) and then through a manifold header 25 (air passage) to a damper 11 [0015] that connects to an outside air intake 27 (inlet passageway) [0016], [0019], wherein one or more flow restrictors are located in the manifold 9 or manifold inlets 19, 21, 23 such that each inlet 19, 21, 23 can be adjusted to preferentially draw air from that inlet [0013] to a blower 7 [0015], [0016]. See Fig. 1. Therefore it would have been obvious to one of ordinary skill in the art to include in the fuel cell system of Nuessle a flow restrictor 

    PNG
    media_image2.png
    450
    714
    media_image2.png
    Greyscale

The combination of Nuessle and Lyle does not specifically teach a hydrogen sensor disposed along the ventilation line proximate to the flow restrictor. Sederquist however teaches disposing a sensor in a fuel cell enclosure or air supply passage (ventilation line) to detect the concentration of fuel within the enclosure or leaving the enclosure [0028]. Therefore it would have been obvious to one of ordinary skill in the art, based on the teaching of Sederquist, to dispose a hydrogen sensor along the ventilation line proximate to the flow 
Regarding claims 2, 11 and 12, the combination of Nuessle and Lyle does not teach that the enclosure further defines a ventilation aperture having a ventilation filter disposed proximate to the ventilation aperture. Sederquist however teaches drawing air from the ambient environment into a fuel cell enclosure through one or more air inlet passages (ventilation apertures) which have an associated filter to remove any particulates or other impurities from the ambient air that may be harmful to the fuel cell system, to sweep up and mix with released fuel present in the enclosure. Therefore it would have been obvious to one of ordinary skill in the art to provide the enclosure of the combination with a ventilation aperture having a ventilation filter disposed proximate to the ventilation aperture, as in Sederquist, because it would provide ambient air as an additional source of ventilation air for sweeping up and mixing with released fuel present in the enclosure, while protecting the fuel cell system from harmful particulates or impurities.
Regarding claims 10 and 20, Nuessle does not teach an air flow meter. Lyle however further teaches an air flow meter 17 disposed on the inlet passageway between an air filter 15 and a main area blower 7, whereby the output of the flow meter may be used to control the blower or other components [0012]. Therefore it would have been obvious to one of ordinary .
Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0027678 A1 (Nuessle) in view of US 2007/0231628 A1 (Lyle) and further in view of US 2007/0281201 A1 (Sederquist), as applied to claims 1, 2, 10-12 and 20 above, and further in view of US 2017/0012304 A1 (Pelch).
Regarding claims 3 and 13, the combination of Nuessle, Lyle and Sederquist teaches the fuel cell system as defined in claims 1 and 11, as shown above, but does not teach that the enclosure further defines a balance of plant enclosure and a fuel cell stack enclosure external to the balance of plant enclosure. Pelch however teaches mounting the housing of a fuel cell (fuel cell stack enclosure) to an external plane of a fuel structure such as a fuel storage cabinet (balance of plant enclosure) because it reduces overall complexity, size and cost of the system [0016], [0017]. Therefore it would have been obvious to one of ordinary skill in the art to provide the fuel cell system of the combination with a balance of plant enclosure and a fuel cell stack enclosure external to the balance of plant enclosure, as in Pelch, because it would reduce overall complexity, size and cost of the system.
Regarding claims 4, 5, 14 and 15, the ventilation line 24 of Nuessle is a fuel cell ventilation line which is in fluid communication with the enclosure 6, and which when combined with Lyle and Sederquist, is also in fluid communication with the flow restrictor and the hydrogen sensor. Pelch further teaches that the air from within the balance of plant enclosure 62, that can benefit from negative pressure ventilation, is fed into inlet 86 and fed . 
Claims 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0027678 A1 (Nuessle) in view of US 2007/0231628 A1 (Lyle) and further in view of US 2007/0281201 A1 (Sederquist) and further in view of US 2017/0012304 A1 (Pelch), as applied to claims 3-5 and 13-15 above, and further in view of US 2009/0053587 A1 (Tanaka).
Regarding claims 6-8 and 16-18, the combination of Nuessle, Lyle, Sederquist and Pelch teaches the fuel cell system as defined in claims 5 and 15, as shown above, and Nuessle further discloses that the hydrogen sensor 22 is in communication with a fuel cell system controller (control unit 23) [0045]. Nuessle does not teach that the fuel cell system controller is operatively configured to provide driver alerts by actuating a driver warning light. Tanaka however teaches that it is desirable that a control unit notify a driver of an abnormality 
Regarding claims 9 and 19, Nuessle further discloses an enclosure exhaust passage (exhaust line 15) configured to directly transfer a ventilation exhaust stream from the enclosure 6 to the atmosphere [0037] outside of a vehicle [0033].

Response to Arguments
Applicant's arguments filed 11/23/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727